 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   ELIZABETH I.,

 9                              Plaintiff,                 Case No. C19-5245-MLP

10          v.                                             ORDER

11   COMMISSIONER OF SOCIAL
     SECURITY,
12
                                Defendant.
13

14
            This matter comes before the Court on Plaintiff’s motion for relief under Federal Rule of
15
     Civil Procedure 59(e). (Dkt. # 15.) The Court previously requested that the Commissioner file a
16
     response brief, which was filed on October 30, 2019. (Dkt. # 18.) After reviewing the parties’
17
     briefing and the remainder of the record, the Court DENIES Plaintiff’s motion (dkt. # 15) as
18
     explained below.
19
            A motion for reconsideration under Federal Rule of Civil Procedure 59(e) “offers an
20
     extraordinary remedy, to be used sparingly in the interest of finality and conservation of judicial
21
     resources.” Carroll v. Nakatani, 342 F.3d 934, 945 (9th Cir. 2003) (internal citations and
22
     quotation marks omitted). “Indeed, ‘a motion for reconsideration [under Rule 59(e)] should not
23
     be granted, absent highly unusual circumstances, unless the district court is presented with newly



     ORDER - 1
 1   discovered evidence, committed clear error, or if there is an intervening change in the controlling

 2   law.’” Id. (quoting Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000)).

 3   Rule 59(e) is not a proper vehicle to raise new arguments that could have been raised earlier. See

 4   Exxon Shipping Co. v. Baker, 554 U.S. 471, 485 n.5 (2008).

 5          In this case, Plaintiff assigned error to various aspects of the Commissioner’s final

 6   decision finding her not disabled and asked for a sentence-four remand based on those errors, or,

 7   in the alternative, a sentence-six remand based on evidence submitted for the first time to the

 8   Appeals Council. (Dkt. # 10.) The Court found no harmful error in the Commissioner’s final

 9   decision, and found that a sentence-six remand was not warranted because Plaintiff had not

10   shown good cause for failing to submit the evidence to the administrative law judge. (Dkt. # 13.)

11   Plaintiff then filed the Rule 59(e) motion, contending that the Court erred in failing to analyze

12   the new evidence under Brewes v. Comm’r of Social Sec. Admin., 682 F.3d 1157 (9th Cir. 2012),

13   even though Plaintiff had not cited Brewes in her briefing.

14          The Court declines to consider for the first time on reconsideration how Brewes applies to

15   the Appeals Council evidence in this case. Brewes pertains to sentence-four remands rather than

16   the sentence-six remand Plaintiff requested. 682 F.3d at 1164. Plaintiff’s opening and reply

17   briefs discuss and apply only the standards for a sentence-six remand, rather than a sentence-four

18   remand. (Dkt. # 10 at 13-18, Dkt. # 12 at 8-9.) If Plaintiff had requested a sentence-four remand

19   in her briefing, the Court would have considered and addressed the applicable standards for a

20   sentence-four remand, but declines to undertake that analysis in resolving a motion for

21   reconsideration.

22   //

23   //




     ORDER - 2
 1          Plaintiff has failed to show clear error in the Court’s order for failure to apply Brewes,

 2   because Plaintiff’s request for sentence-six relief does not implicate Brewes. Accordingly,

 3   Plaintiff’s Rule 59(e) motion (dkt. # 15) is DENIED.

 4          Dated this 6th day of November, 2019.

 5


                                                          A
 6

 7                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER - 3
